The appeal is from a judgment condemning appellant to confinement in the penitentiary for a period of twenty-five years for the offense of murder.
The indictment is regular and duly presented. No statement of the evidence accompanies the record; nor are there any bills of exceptions complaining of the manner of trial.
The motion for new trial raises no question of fact.
The entire record is bare of any matter that would warrant a reversal of the judgment. It is therefore affirmed.
Affirmed. *Page 32